Citation Nr: 1639665	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-29 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to increases in the (0 percent prior to June 23, 2015 and 10 percent from that date) ratings assigned for hiatal hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1982 to August 1985, from December 1990 to August 1991, and from February 2004 to January 2005; he also had additional service in the Army Reserve.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and July 2011 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2015, the Board determined that new and material evidence had been received to reopen a claim of service connection for a back disability, and remanded that issue (on de novo review) as well as the other issues on appeal for additional development.  A December 2015 rating decision increased the rating for hiatal hernia with GERD to 10 percent, effective June 23, 2015; as this grant did not represent a total grant of benefits sought on appeal, both "stages" of the rating remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

The Board's August 2015 remand instructed the AOJ to obtain verification of the Veteran's specific dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  All requests for records and their responses were to be associated with the record, and if any records requested were unavailable, the reason was to be explained for the record, and the Veteran was to be so notified.  In September 2015, the AOJ secured the Veteran's entire personnel file, as well as a list of the timeframes of each type of service he performed (including "National Guard & Reserve Service Periods" noted from April 22, 1987 to May 5, 1989, from May 6, 1989 to September 30, 2010, and since October 1, 2010.)  However, none of this information provides the specific dates of any ACDUTRA or INACDUTRA performed by the Veteran.  Such information is necessary, in pertinent part, to ascertain whether the Veteran (as he has alleged) sustained a May 2006 back injury in the line of duty during verified ACDUTRA or INACDUTRA on Reserve or federalized National Guard service.  Consequently, another remand for such development is necessary.

In addition, pursuant to the Board's August 2015 remand, the AOJ sent the Veteran a letter in September 2015 asking him to provide authorization (on an enclosed VA Form 21-4142) for VA to secure any outstanding private treatment records, including from Dr. Saikin (for a skin disability from 1995 to 1997) and from Dr. Skarda (for hiatal hernia with GERD during the period of the current claim).  Before receiving a response from the Veteran, the AOJ issued a supplemental statement of the case (SSOC) denying all four claims in December 2015.  Thereafter, in January 2016, the Veteran submitted a signed VA Form 21-4142 along with a personal statement disagreeing with the SSOC; however, he did not specify any treatment providers on the VA Form 21-4142 submitted.  Nevertheless, as his execution and submission of the VA Form 21-4142 reflect a desire to authorize the release of outstanding private treatment records, the AOJ should notify him on remand that he will have the remainder of one year (from the date of the AOJ's September 2015 notice letter) to provide a valid (fully completed) release form and/or to submit the evidence/information sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain verification of the Veteran's specific dates of ACDUTRA and INACDUTRA.  Any existing outstanding service personnel or medical records pertaining to a back injury sustained during a verified period of service must be secured for the record.  If any such records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.

2.  The AOJ should ask the Veteran to provide a valid (fully completed) authorization for VA to secure all private records of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified, to specifically include from Dr. Saikin (for a skin disability from 1995 to 1997) and from Dr. Skarda (for hiatal hernia with GERD during the pendency of the instant claim).  If any records requested are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  If a private provider does not respond to an AOJ request for records which the Veteran has authorized VA to obtain, he should be so notified, and advised that ultimately it is his responsibility to ensure that private treatment records are received.   

3.  The AOJ should then review the record, ensure that all development sought is completed as requested (and arrange for any further development suggested by additional evidence received), and readjudicate the claims of service connection for a back disability, a skin disability, and chronic fatigue syndrome, as well as the claim seeking increases in the ratings for hiatal hernia with GERD.  If any claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

